Name: Council Decision (CFSP) 2018/856 of 8 June 2018 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence.) (EULEX KOSOVO)
 Type: Decision
 Subject Matter: organisation of the legal system;  politics and public safety;  Europe;  political framework;  European construction;  EU finance
 Date Published: 2018-06-11

 11.6.2018 EN Official Journal of the European Union L 146/5 COUNCIL DECISION (CFSP) 2018/856 of 8 June 2018 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (*1) (EULEX KOSOVO) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (1). (2) On 14 June 2016, the Council adopted Decision (CFSP) 2016/947 (2), which amended Joint Action 2008/124/CFSP extending the mandate of EULEX KOSOVO until 14 June 2018. (3) On 8 June 2017, the Council adopted Decision (CFSP) 2017/973 (3), amending Joint Action 2008/124/CFSP providing a financial reference amount until 14 June 2018. (4) Following the Strategic Review of the Mission, the Political and Security Committee recommended that the mandate of EULEX KOSOVO be amended and extended until 14 June 2020. (5) It is necessary to provide for a new financial reference amount for the implementation of the mandate of EULEX KOSOVO until 14 June 2020. (6) Nothing in this Decision is to be understood as prejudicing the independence and the autonomy of the judges and prosecutors. (7) Due to the special character of the activities of EULEX KOSOVO in support of the relocated judicial proceedings within a Member State, it is appropriate to identify the amount envisaged to cover the support to the relocated judicial proceedings within a Member State and to provide for the implementation of that part of the budget through a grant. (8) Joint Action 2008/124/CFSP should therefore be amended accordingly. (9) EULEX KOSOVO will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/124/CFSP is hereby amended as follows: (1) Article 2 is replaced by the following: Article 2 Mission Statement EULEX KOSOVO shall support selected Kosovo rule of law institutions on their path towards increased effectiveness, sustainability, multi-ethnicity and accountability, free from political interference and in full compliance with international human rights standards and best European practices  through monitoring activities and limited executive functions as set out in Articles 3 and 3a  with the aim of handing over remaining tasks to other long-term EU instruments and phasing out residual executive functions.; (2) Article 3 is replaced by the following: Article 3 Tasks In order to fulfil the Mission Statement set out in Article 2, EULEX KOSOVO shall: (a) monitor selected cases and trials in Kosovo's criminal and civil justice institutions, in close coordination with other EU actors, while respecting the independence of the judiciary, and facilitate contacts and monitor relevant meetings within regional cooperation on cases concerning war crimes, corruption and serious and organised crime; (b) provide operational support to the EU-facilitated Dialogue, as necessary; (c) monitor, mentor and advise the Kosovo Correctional Service; (d) retain certain limited executive responsibilities in the areas of forensic medicine and police, including security operations and a residual Witness Protection Programme and the responsibility to ensure the maintenance and promotion of public order and security including, as necessary, through reversing or annulling operational decisions taken by the competent Kosovo authorities; (e) ensure that all its activities respect international standards concerning human rights and gender mainstreaming; and (f) cooperate with relevant EU agencies, judicial and law enforcement authorities of Member States and third States in the execution of its mandate.; (3) in Article 16(1), the last subparagraph is replaced by the following: The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 June 2018 until 14 June 2020 shall be EUR 169 805 000. Out of the amount referred to in the fourteenth subparagraph, the amount intended to cover the expenditure of EULEX KOSOVO for the implementation of its mandate in Kosovo shall be EUR 83 555 000 and the amount intended to cover the support to the relocated judicial proceedings within a Member State shall be EUR 86 250 000. The Commission shall sign a grant agreement with a registrar acting on behalf of a registry in charge of the administration of the relocated judicial proceedings for the amount of EUR 86 250 000. The rules on grants provided for in Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (*2) shall apply to this grant agreement. The financial reference amount for the subsequent period for EULEX KOSOVO shall be decided by the Council. (*2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).;" (4) in Article 20(2), the first sentence is replaced by the following: It shall expire on 14 June 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 June 2018. For the Council The President I. MOSKOVSKI (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) (OJ L 42, 16.2.2008, p. 92). (2) Council Decision (CFSP) 2016/947 of 14 June 2016 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) (OJ L 157, 15.6.2016, p. 26). (3) Council Decision (CFSP) 2017/973 of 8 June 2017 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) (OJ L 146, 9.6.2017, p. 141).